 



Exhibit 10.10
 
LIN TV Corp.

 
Summary of Executive Compensation
 
As of March 14, 2008, the 2008 base salaries of each of the named executive
officers of LIN TV Corp. were as follows:
 

             
Name of Executive
 
Title of Executive
 
Base Salary
 
Vincent L. Sadusky
  President and Chief Executive Officer     $500,000  
Scott M. Blumenthal
  Executive Vice President Television     386,250  
Bart W. Catalane
  Sr. Vice President Chief Financial Officer     257,500  
Denise M. Parent
  Vice President General Counsel and Secretary     283,250  
Gregory M. Schmidt
  Executive Vice President Digital Media     412,000  


 
The 2008 target bonuses for each executive are established and outlined in more
detail in his or her employment agreement incorporated by reference as Exhibits
to our Annual Report on Form 10-K for the year ended December 31, 2007. The
bonuses will be determined based upon the achievement of certain strategic
objectives, including performance targets and other subjective factors.
 
As of March 14, 2008, the 2008 target bonus of each of the executive officers of
LIN TV Corp. was as follows:
 

                      2008 Target Cash

Name of Executive
 
Title of Executive
 
Bonus
 
Vincent L. Sadusky
  President and Chief Executive Officer     $500,000  
Scott M. Blumenthal
  Executive Vice President Television     200,000  
Bart W. Catalane
  Sr. Vice President Chief Financial Officer     150,000  
Denise M. Parent
  Vice President General Counsel and Secretary     150,000  
Gregory M. Schmidt
  Executive Vice President Digital Media     175,000  



